             Case 7:19-cv-00469-KMK Document 1-1 Filed 01/16/19 Page 1 of 16




              29.   On Oct 22,2018 the Plaintiff gave the Defendant Batel Abikzer constant

    instructions to sell the jewelry at cost if necessary and to again return the funds. The

    Defendant in conversation stated that the market was quiet and better to wait     till   Christmas to
7
    sell. The Plaintiff in reply instructed her again to sell the jewelry and return the firnds

    immediately as this was not the business of flipping jewelry that he had contracted with her

    to do.

              30.   The Defendant Batel Abikzer stated that they (The Brokers) would sell it

    within two weeks for sure but again refused to identify them by name, phone number, or

    address as requested by the Plaintiff even though the Plaintiff demanded their identities then

    and numerous times before over the phone. The Brokers did not sell the jewelry within two

    weeks and the remaining funds in the account were still not returned. Batel further stated the

    remaining funds would be sent back by Thursday or Friday the latest. The funds were not

    returned by Thursday or Friday.

              31.   Starting with the October 22 ,2018 conversation the Plaintiff requested several

    times for the remaining funds to be transferred back to his account. The conversations went

    as proceeded: October    22,2018 conversation:

              Plaintiff:    How much cash is there out of the 50.

              Defendant: I told them you need the money in two weeks. So, they          anticipate to

    have one of the bracelets sold this week, so you have liquidity to pay your bills, so

    Thursday, Friday the latest cause I don't want to close bank accounts, as I opened them

    specifically for these investments. (There was only supposed to be one bank account for the

    $50,000.00 .(the Bank of America account). The existence of any other bank account for the

    business was not authorized by the    Plaintiff. Apparently there was also a Wells Fargo Bank
      Case 7:19-cv-00469-KMK Document 1-1 Filed 01/16/19 Page 2 of 16




account.)

                            Batel at this point I can't wait a month. So please tell them to sell the

jewelry at purchase price and return the 50 by end of the week'

        Defendant: Harvey I would            give them tr,vo weeks if you can to sell the full

amount. Then try to have the one piece sold this week. I don't think they need              till   the 22"d   of

November.

        plaintiff:           Two weeks to sell the full amount and then they can retum the 50 and

reinvest the profit if there is anY.

        Defendant: Ok so two weeks to sell if not full principle             back. So not have them try


to se}l one this weekiust let them have the two weeks to sell the full lot'

        plaintiff:           Yes, they should sell and   if there is significant profit   above the 50, use


that for reinvestment.

        Defendant: ok sounds good I'm              gonna call them right now.


        October 29 ,2018 conversation:

        Plaintiff:           Please make sure the 50k     wiil be sent back on time.

        November 5. 2018 conversation:

         Plaintiff:          Will the money be sent     today?


         Defendant: As I mentioned            yesterday, they are waiting for their funds to clear and


 then they   wiil   send   it back to me. So, might   be tomorrow'


         November 6. 2018 conversation:

         Plaintitt            When will the funds be sent?

         Defendant: Harvey, I've spoken               to them just now they are working on returning

 the funds and making sure there won't be any losses on merchandise.
                                                                                                           1
      Case 7:19-cv-00469-KMK Document 1-1 Filed 01/16/19 Page 3 of 16




          November 7, 2018 conversation     :



                        when will that be done? Have the firnds cleared I do not believe it

                                                              funds will be sent and how
should take more than a day or two. Please update on when the

much is in the Wells Fargo account.

          November 8, 201 8 conversation:
                                                                                just haven't
          Defendant:    Good news as I spoke to them today, they sold the items

                           till the funds on their   end clear. I would imagine everl'thing   will   be
released the merchandise

done with them by Friday the latest. I   will check for you in the morning to be exact' Doing

everything I can to expedite it for you.

          November 9, 2018 conversation:

          Plaintiff:     How soon will the funds be sent

           Defendant: Waiting to speak with them. Will circle back with you as soon as the

call comes in.

           Plaintiff:    Any word? Fridays almost over I expect the funds to be transfened

 today.

           November 10.201 8 conversation:

           Defendant:    They told me they are working on it. They just called me' so I       will

 touch base with you after Shabbat. It will all be sorted out by Monday'

           November 12 ,2018 conversation:

           plaintiff:    Its Monday have they sent the funds. If not please send the remaining

 14k to my bank even     if it means closing the wells Fargo account.

            32.      On Novernber 14, 2018 the Defendant wired back        $12,763                   and

                                                                            for a combined total of
 onNovember 19, 2018 the Defendant wired back $5200
            Case 7:19-cv-00469-KMK Document 1-1 Filed 01/16/19 Page 4 of 16




    $17,963.00. This being months after the instructions for the return of the money were given.

    The conversation went as follows: November 74" 2018 conversation:
/
/             Plaintiff:    Are you sending all the money back toda.v

             Defendant: I'm         at Bank of America now     I'm wiring 512,763 now to your First

    Republic Account, seeing if the check that's on hold till the 16th can be released sooner since

    they took the funds from the other bank and the remaining will be sent on the 16th . Trying to

    get   it from them in a check form,    as   my accountant suggested not deposit it in cash to my

    business account.

             November 15, 2018 conversation:

             Plaintiff:      Batel did you make the deposit the funds haven't arrived.

             Defendant:      Bank of America confirmed that First Republic received the funds.         If
    you didn't get it yet, then they may have not released it yet.

             Plaintiff:      Thank you I    will   for"ward to my banker to check.

             November    161h"   2018 conversation:

             Plaintiff:          The wire arrived w'hen   will the remainder   be sent.

              Defendant: Will make another wire           on Monday and probably the following day

    after that let's speak Sunday.

              November 19 "2018 conversation:

              Plaintiff:     Please let me know when the wire is sent. Did you w-ire me today?

              Defendant: I did one wire today will         do the other tomorrow.

              November 20 " 2018 conversation:

              Plaintiff:     Did you wire today?

              November 21, 2018 conversation:
         Case 7:19-cv-00469-KMK Document 1-1 Filed 01/16/19 Page 5 of 16




                         I received the second wire of 5800 where is the rest of the 50k?

          Defendant: I am waiting for the remaining funds today. I've asked them to wire

as   I don,t feel comfortable depositing it in the form of cash as my account suggested



          Plaintiff:     How long will that take to do' (no reply)

          November 26, 2018 conversation:

                          Batel did you receive the remaining funds? when       will it be wired"?

          Defendant: i     spoke with them yesterday they said they    will   have   it   sent to me this


u,'eek   in electronic form.

          November 29,2018 conversation:

          Plaintiff:      Have they sent the wire where exactly is the money?

          Defendant: Waiting to hear back I know they          are working on   it. Putting pressure

on my end.

           Plaintiff:     If they don't have it by tomorrow, I will be filing   a law suit.     I don't

know who they are, but I will know shortly. This has taken too long, and
                                                                         I will also be filing

 a   police complaint. I'm not interested in their excuses'"
                                                                                            and
           33.     The Defendant never replied or communicated with the Plaintiffthereafter

 never returned the remainder of the funds'




            3tt    During the entire time the Plaintiff was in business with the Def'endant she

                                                                     was using to assist in her
 refused to disclose the identities of the "third-party Brokers" she

 transactions per the demands of the Plaintiff'
           Case 7:19-cv-00469-KMK Document 1-1 Filed 01/16/19 Page 6 of 16




                                                                                           receive the
           3g           The plaintiff also never had access to the bank account nor did he

    debit card linked to the account per the contract signed on
                                                                August 14,2018, although this
/
I   was requested numerous times as well from the Defendant.

                        While the plaintiff was communicating thru the watsup ap with the
                                                                                          Defendant
           3G
                                                                        friend and advisor and
    Batel Abikzer the plantiff met withNitzan Friedman, the Defendant's

    expressed his concern that the Defendant has stolen his funds.

                                                                                         on to his
            3il         Nitzan Friedman informed the Plaintiff that if he could not hold

                                                                        to believe that Defendant
    money, he deserved to have it stolen, thereby leading the Plaintiff

                                                                            and that Nitzan
    Batel Abikzer intended to steal the Plaintiffs money from the beginning

    Friedman might have received some of the funds'

            3g           As to the plaintiff   s   other investments in PHX Financial he became aware

                                                                     for bringing the
    that Defendant Batel Abikzer gave Nitzan Friedman a "commission"

    Plaintiff to her.

                         The Defendant Batel Abikzer fraudulently converted *nd stole
                                                                                             Plaintiff   s
           11   .
     money for herself, and there were no brokers and no
                                                         jewelry bought and sold'               or in the
                                                                          Doe 1 and John
     alternative the Ilefendant Batel Abikzer, aloug with Defendants John

     Doe 2 ,,the brokers", stole Plaintiff s money and never hought
                                                                    or sold any jewelry, or

                                                                     Defendant lied about
     refused to return the money as required under the contract. The

                                                                   no brokers to send the
     the Brokers going to wire or send a check to her as there was

     money back Further, if the The Brokers do exist and they have
                                                                   Plaintiffs money, whY

     is the Defendant consistently refusing to identify them and allow
                                                                       the            Plaintiffto

                                                                        times'
     communicate directly with them as the Plaintiff requested numerous
                                                                                              14,
              4C)   _     The Defendant Batel Abikzer in her two wires of $12,763 on November
       Case 7:19-cv-00469-KMK Document 1-1 Filed 01/16/19 Page 7 of 16



201 8   and $5300 on November 1 9, 201 8 shows that the funds were not in the bank account        as

she stated   prior and were placed back into the holding account in Bank of America. If the

funds were there then one wire would have sufficed on one day as opposed to two wires on

two separate days. The Defendant had been using the funds without permission for her own

uso.




                                 PERFORMANCE BY THE PLAINTIFF



         4.1      Plaintiff repeats, reiterates and incorporates the allegations contained in

paragraphs numbered       "1" through "41" herein with the same force and effect as if the same

w-ere set   forth at length herein.

                  Plaintiff upheld his end of the contract and wired $50,000 in cash on August
         ffi_
17,2018 to Plaintiff s account at Bank of America.


                                      BREACH OF CONTRACT


         4-)      Plaintiff repeats, reiterates and incorporates the allegations contained in

paragraphs numbered "1" through"43" herein with the same force and effect as if the same

were set forth at length herein.

         4'i      As described above, Plaintifls signing of agreement constituted a valid

contract.

         45       Defbndant executed the Agreement but failed to uphold the Agreement to act

accordingly when the Defendant failed to provide the Plaintiff with online access and a debit

card to the account, by failing to provide the names of the third-party brokers with whom the
     Case 7:19-cv-00469-KMK Document 1-1 Filed 01/16/19 Page 8 of 16




  Defendant was affiliated for jewelry kansactions and for
                                                           failing to provide a refund of the
  funds in part within the required time frame and by failing
                                                              to return the entire funds        as

  required by the contract. Defendant further breached
                                                       the contract by failing to actually use

  the firnds for the purchase ofjewelry.



                                           CONVERSION


           4G     Plaintiff repeats, reiterates and incorporates the allegations
                                                                                 contained in
 paragraphs numbered "1" through"46" herein with
                                                 the same force and effect as if the same

 were set forth at length herein.

        47        Instead   of properly using Plaintiffs money tbr the inrended   purposes of
 buying and selling jewelry, the Defendant Batel Abikzer by
                                                            herself or in collusion with
 JOHN DoE 1         &   J0HN DoE 2 (The Brokers) used and benefited from the monev
 themselves.

        48       Upon information and belief, Defendants Batel Abikzer, .IOHN
                                                                              DOE 1 &
JOHN DOE 2 stole the money from the Plaintiff which was
                                                        their sole i,tent from the
beginning.


           'r1   By reason of the foregoing, as of the date of this complaint, plaintiff
                                                                                         Mark
Hzfvey Rephen has been in damaged in an amount to be
                                                     determined by the court. and no less

than $50,000.



                                            FRAUD


       5   C     Plaintiff repeats, reiterates and incorporates the allegations contained
                                                                                          in
paragraphs numbered "1" through "50" herein
                                            with the same force and effect as     if the same
           Case 7:19-cv-00469-KMK Document 1-1 Filed 01/16/19 Page 9 of 16




    were set forth at lengIh herein.

            5l          Defendant Batel Abikzer either alone, or in collusion          with JOHN DOE 1 &
7
                                                                   would buy and sell jewelry
/   JOHN DOE 2 (the Brokers) represented to the Plaintiffthat they

                                                             either distressed sellers needing
    and other items with the plaintiff s sum of $50,000 from
                                                                           approximately within
    quick funds or undervalued jewelry and other items that will be resold

    a week or     two for profit at either true value or   a higher that true value'


                        In tendering his monies to the Defendants, Plaintiff reasonably and in
                                                                                               good
             5,L
                                                                            funds he provided
    faith relied on the Defendant's representations and assurances that the

    would be used for such purpo$es as intended'

             Sg         At the time the Defendant Batel Abikzer either alone, or in collusion with
                                                             she knew they were not
     JOHN DOE 1 & JOHN DOE 2 made the above representations,

     going to use the monies for the designated pu{poses but intended
                                                                      to steal the money from the


     Plaintiff.
                                                                                          damaged
              5tt        By reason of the foregoing, PlaintiffMark Harvey Rephen has been

     in an amount to be determined by the court, but not less than $50,000'




                  5g.    plaintiff repeats, reiterates and incorporates the allegations contained in

     paragraphs numbered        "l"   through "55" herein with the same force and effect as if the same

     were set forth at length herein.
                                                                                               Batel
              5   L      Upon information and belief, at the time the Plaintiff paid Defendant

                                                                2, she had no intention of
      Abikzer alone, or in collusion with JOHN DOE 1 & JOHN DOE

      using the plaintiff s monies to purchase jewelry for profit,
                                                                   but rather to fraudulently convert

      the funds to their own use.
     Case 7:19-cv-00469-KMK Document 1-1 Filed 01/16/19 Page 10 of 16



        57.    The Defendant's intent was to steal the Plaintiffs money with the fraudulent

cover of purchasing jewelry and flipping it forprofit.

        5g     By reason of foregoing, as of the date of this complaint, PlaintiffMark Harvey

Rephen has been damaged       in an amount to be determined by the court, but no less than

$50,000.

                                      UNJUST ENRICHMENT




        51,    Phintiff repeats, reiterates and incorporates the allegations contained in

paragraphs numbered    "l"   through "59" herein with the same force and effect as if the same

were set forth at length herein.

        6d     The Defendants were not entitled to the funds deposited by the Plaintiff.

        61.    The Defendants wrongfully stole and benefited from the funds which were

supposed to be used on the Plaintiffls behalf as an investment.

        62     As a resulL the Defendants have been unjustly enriched at the expense of the

Plaintiff.

        63      By reason of the foregoing, PlaintiffMark Harvey Rephen has been damaged

in an amount to be determined by the court, but not less than $50,000.




                                   AIDING AND ABBETTING FRAUD



         6q.    Phintiff repeats, reiterates and incorporates the allegations contained in

paragraphs numbered "1" tfuough "64" herein with the same force and effect as if the same

were set forth at length herein.
    Case 7:19-cv-00469-KMK Document 1-1 Filed 01/16/19 Page 11 of 16



         65       Upon information and belief, Defendants JOHN DOE 1 & JOHN DOE 2             (if
they even exist) were aware of the fraud being perpetrated against the Plaintiff.

         64,      By accepting the money from Batel Abikzer with the knowledge of the fraud

they were intentionally perpetrating, the Defendants JOHN DOE               I & JOHN DOE 2
substantially assisted in the perpetration of the fraud.

         6al      By reason of the foregoing, Plaintiff Mark Harvey Rephen has been damaged

in an amount to be determined by the court but not less than $50,000.




                  NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS


        6B        Plaintiff repeats, reiterates and incorporates the allegations contained in

paragraphs numbered      "l"   through "68" herein with the same force and effect as if the same

were set forth at length herein.

       G'1.       Defendants owed Plaintiff a duty to avoid negligently inflicting severe mental

and emotional distress upon Plaintiff which continues currently. Not only did Defendants

steal monies from the Plaintiff but     it was intentional   and planned, as confirmed by Nitzan

Friedman r,vho informed the Plaintiffthat if he could not hold on to his money, he deserved to

have   it stolen (Referring to the Defendant stealing the funds).

        7U        Defendants caused Plaintiff to suffer severe mental and emotional distress by

plotting to steal $50,000 from his person.

        *?l
              .   As a direct and proximate result of the wrongful actions and/or omissions of

Defendants, Plaintiff suffered humiliation, embarrassment, severe anxiety, pain and mental

anguish, all to his damage.
       Case 7:19-cv-00469-KMK Document 1-1 Filed 01/16/19 Page 12 of 16                             I




       12        As a direct and proximate result of the intentional and/or negligent and/or

reckless infliction of emotional distress, Plaintiff demands consequential, special and general

damages in such amounts as shall be proven at trial.




                INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS


       73        Plaintiff repeats, reiterates and incorporates the allegations contained in

paragraphs numbered '01" througho"l3" herein    with the same force and effect as if the   same


were set forth at length herein.

       7!1,      Defendants had a duty to avoid intentionally inflicting severe and emotional

distress upon Plaintiff.

       76        Defendants breached their duties by causing Plaintiff   to suffer extreme    and


egregious mental and emotional distress, by intentionally and/or recklessly,     willfully'   and


maliciously misleading him regarding his rights per their contract agreement.

       '14.       As a direct and proximate result of the intentional wrongfi.rl actions and

conduct and/or omissions of Defendants as alleged above, Plaintiff s health and wellbeing

were damaged, causing Plaintiff severe pain and mental anguish, all to his damage.

       7,'l       As a direct and proximate result of the intentional, willful, walton        and


malicious acts and conduct towards and against Plaintifl Defendants caused Plaintiff harm,

including the infliction of emotional distress and pain, mental anguish and anxiety, and

Plaintiff demands consequential, special, general and punitive damages in such amounts         as


will   be proven at trial.
                                                                                                     I

    Case 7:19-cv-00469-KMK Document 1-1 Filed 01/16/19 Page 13 of 16




                              DEMAIID FOR TRIAL BY JURY

       4.      Plaintiff respectfully requests a trial by   j"ry for all claims and issues in its

Complaint to which he is or may be entitled to a jrny trial.



                                   PRAYER FOR RELIEF



       WHEREFORE, Plaintiff respectfully prays for the following relief:

               A.      Compensatory damages        for   loses suffered as     a   result   of the
       Defendant's conduct.

               B.      Common law punitive damages in the amount of $250,000;

               C.      Attorney's fees

               D.      Damages, punitive damages and a constructive trust be imposed on the

                       property taken and the benefits derived from the Defendants' conduct;

               E.      Actual damages and/or any unjust enrichment caused by

                       actual and punitive damages, unjust enrichment, emotional distress,

                       attomey fees, costs, expenses and restitution         in the amount of
                       $250,000

               F.      Such other relief as the court deems just and proper.
    Case 7:19-cv-00469-KMK Document 1-1 Filed 01/16/19 Page 14 of 16




Dated:          New York, New York
                January 15,2019


                                                                      -t




                                 Respectfully submitted,




                                     Edward B. Geller, Esq,
                                     15 Landing Way
                                     Bronx, New York 10464
                                     Tel:(9t4)473-6783
                                     Phone: (914)473-6783

                              Attorneyfor the Plainl,/MARK HARVEY REPHEN


To:      FALCON THzuVE CORP LLP
         99 WALL STREET SUITE 1048
         NEW YORK, NY 1OOO5

         JOHN DOE 1 & JOHN DOE 2
         47 TH STREET
         NEW YORK, NY 10017

         BATEL ABIKZER
         25 DOLSON ROAD
         MONSEY, NY 10952

         PFD( FINANCIAL INC.
         1OO WALL STREET
          New York, NY 10005




         (Via Prescribed Service)

         Clerk,
         United States District Court, Southern District ofNew York
         (For Filing Purposes)
          Case 7:19-cv-00469-KMK Document 1-1 Filed 01/16/19 Page 15 of 16




        TJNITED STATES DISTRICT COURT
        SOUTHERN DISTRICT OF NEW YORK
        CASE NO.:
    7
/
        MARK HARVEY REPHEN,

                                   Plaintiff,

                  -against-

                                     Defendan(s).


        berpr ABIKZER,
        FALCON THRIVE CORP LLP,
        JOHN DOE 1 & JOHN DOE 2




                                    COMPLAINT
    Case 7:19-cv-00469-KMK Document 1-1 Filed 01/16/19 Page 16 of 16




                                    AFFIRMATION



l, Mark Harvey Rephen, under the penalty of periury, deposes and say:



       I am   the Plaintiff in the above entitled action. I have read the foregoing

Complaint and know the cantents thereof. The same are true to my knowledge,

except as to matters therein stated to he alleged on information and belief and as

to those matters I believe them to be true.




                                            Plaintiff
